Per Curiam.
This writ of certiorari brings up for review a resolution of the board of aldermen of the city of Paterson appointing .commissioners to divide the city of Paterson into wards. The action of the city is based upon chapter 264 of the laws of 1929, which grants power to change ward lines to “any municipality having a board of aldermen.” This classification contravenes article 4, section 7, subdivision 11 of the constitution of the state. See Ross v. Winsor, 48 N. J. L. 96; Dobbins v. Long Branch, 59 Id. 146; Delaware River Transportation Co. v. Trenton, 86 Id. 48; affirmed, 86 Id. 679, and Hueston v. Atwater, 97 Id. 414.
This view makes it unnecessary to consider the other points raised.
The resolution will be set aside.